DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 7, 2022.  As directed by the amendment: claims 1, 3 and 8 have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-12 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objection and §112 rejections of the previous action.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 7, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and claims depending from claim 1 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Rudawitz on March 7, 2022.
The application has been amended as follows: 

Claim 1, line 6 “…anchoring section;…” should be “…anchoring section; wherein the step of inserting a catheter further comprises coupling an insertion needle to the catheter for piercing the tissue; wherein the step of coupling an insertion needle to the catheter further comprises inserting a rigid portion of the insertion needle through the curvature of the anchoring section;…”.

Claims 2-3 are cancelled.

Claim 4, line 1 “…method of claim 3…” should be “…method of claim 1…”.

Claim 5, line 1 “…method of claim 3…” should be “…method of claim 1…”.

Allowable Subject Matter
Claims 1 and 4-12 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed method for operating a catheter. 
The closest prior art to claim 1 is Heilman et al. (Heilman), US 2015/0196741 A1.
Regarding claim 1, Heilman fails to teach among all the limitations or render obvious a method for operating a catheter as claimed, which includes inserting a rigid portion of the insertion needle through the curvature of the anchoring section, in combination with the total structure and function of the method for operating a catheter as claimed.  
The closest prior art to claim 8 is Osborne, US 2001/0053890 A1.
Regarding claim 8, Osborne fails to teach among all the limitations or render obvious a method for operating a catheter as claimed, which includes advancing the catheter in a rotating fashion, until the anchoring section gains traction with the tissue; and anchoring the catheter using the traction created between the anchoring section and the tissue, in combination with the total structure and function of the method for operating a catheter as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783